Citation Nr: 0720617	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  He is the recipient of the Combat Medical 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
for PTSD and assigned a 50 percent evaluation effective 
February 24, 2004.  Thereafter, the veteran appealed with 
respect to the initially assigned rating.  While his appeal 
was pending, an April 2005 Decision Review Officer decision 
assigned a 70 percent evaluation, also February 24, 2004.  
However, although the veteran has been assigned a higher 
rating, it is still less than the maximum benefit available; 
therefore, his appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDING OF FACT

The veteran's PTSD symptomatology of flashbacks, constant and 
recurrent memories, transient suicidal ideation, depressed 
mood, tense and guarded appearance, and slow speech, renders 
him socially isolated and unable to obtain or maintain 
gainful employment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
As the Board's decision to grant a 100 percent rating for 
PTSD herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005)) and the implementing regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veteran's Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the veteran's 
PTSD.  Also, in Fenderson, the Court discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected PTSD.

The veteran is service-connected for PTSD, currently 
evaluated as 70 percent disabling pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The veteran contends that he 
has not been able to work due to his PTSD.  Therefore, he 
argues that he is entitled to a higher initial rating for his 
disability.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve only as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds an initial 
evaluation of 100 percent is warranted because the veteran's 
PTSD symptomatology renders him socially isolated and unable 
to obtain and maintain gainful employment.

A February 2004 VA treatment record shows that the veteran's 
PTSD is manifested by fatigue, trouble sleeping, depression, 
nightmares and flashbacks, decreased appetite, increased 
drinking, periods of anxiousness, exaggerated startle 
responses, suicidal thoughts, and social withdrawal.  Similar 
symptoms were noted, as will be discussed below, at his May 
2004 and August 2005 VA examinations.  
Specifically, the May 2004 examination report notes that the 
veteran's PTSD was manifested by fatigue; sleeping all the 
time; loss of appetite; recurrent recollections of his 
experience in Vietnam; suicidal ideation; and depressed mood.  
The veteran also exhibited proper orientation to person, 
place, and time; slow speech; relevant responses; congruent 
affect; and good memory for recent and remote events.  The 
veteran reported he did not socialize with anyone.  The Board 
notes that the veteran's diagnosis under the DSM-IV at the 
May 2004 VA examination was PTSD (due to service) and alcohol 
abuse (Axis I), with severe psychosocial and environmental 
problems manifested by unemployment and social withdrawal 
(Axis IV), and a Global Assessment of Functioning (GAF) of 55 
(Axis V).   

At the August 2005 examination, the examiner found that the 
veteran's symptomology included difficulty staying asleep; 
flashbacks and recurrent memories of his Vietnam experience; 
social withdrawal; brief, but relevant speech; congruent 
affect; depressed mood; and transient suicidal ideation.  The 
veteran also expressed proper orientation to person, place, 
and time with good memory for recent and remote events.  The 
examiner assigned a DSM-IV diagnosis of PTSD, chronic (Axis 
I) with severe psychosocial and environmental problems 
manifested by social withdrawal and unemployability due to 
his PTSD (Axis IV), and a GAF of 55 (Axis V). 

As indicated above, the symptomology listed under Diagnostic 
Code 9411 is representative only, and the Board is to 
consider the overall impact of the veteran's symptomology on 
his social and occupational impairment.  In the present case, 
the Board finds that the veteran's symptomology is reflective 
of an equipoise in the evidence regarding whether a 70 
percent evaluation is more nearly approximated or whether his 
symptoms rise to the level of a 100 percent evaluation.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence warrants a rating of 100 
percent for the veteran's PTSD for the entire appeal period.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


